Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments filed 09/15/2022 have been fully considered and are moot in view of the new grounds of rejection presented herein. 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,843,576 to Peng in view of US 20170264531 to Mahyar in view of US 9,350,763 to McHugh in view of US 20160182672 to Kuperman in view of US 10,783,019 to Kedar.

Regarding claim 1,
Peng teaches a computer-implemented method for manipulating a single-page application (SPA) webpage, comprising: 

receiving, by one or more processing units, a plurality of HTTP requests sent from a client side of a web-based application (col. 1:1-67, receiving requests from client), wherein: 

the web-based application is the SPA webpage (col. 1:50-67, col. 2:1-55, web application is SPA webpage);

a first portion of the plurality of HTTP requests are dynamic-type HTTP requests for dynamic-type resources to manipulate elements of the SPA webpage (col. 1:50-67, col. 2:1-55, request for dynamic content of webpage); and 

a second portion of the plurality of HTTP requests are static-type HTTP requests for static-type resources (col. 5:1-25¸ request for static container webpage); 

Peng fails to teach, but Mahyar teaches:

selecting, by one or more processing units, some of the plurality of HTTP requests from the received HTTP requests based on a type of data being sought by a given HTTP request (¶ 7-8, 11, 20, 28, selection of requests based on type).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Mahyar. The motivation to do so is that the teachings of Mahyar would have been advantageous in terms of improving content performace delivery (Mahyar, ¶ 8-10, 34).

Peng fails to teach but McHugh teaches:
encapsulating, by one or more processing units the same server, the selected some of the plurality of HTTP requests into one or more data frames of a full-duplex communication protocol (col. 4:1-34, encapsulation of requests into websocket); and 

sending, by one or more processing units, the one or more data frames to a server side of the web-based application that the client side of the web-based application is in communication with via a communication channel established based on the full-duplex communication protocol (col. 4:1-34, sending to server side application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of McHugh. The motivation to do so is that the teachings of McHugh would have been advantageous in terms of providing greater efficiency in network communication (McHugh, abstract, col. 2:1-10).
Peng fails to explicitly teach, but Kuperman teaches:
storing dynamic-type resources and the static-type resources on a same server (fig. 1, static and dynamic content stored on server); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Kuperman. The motivation to do so is that the teachings of Kuperman would have been advantageous in terms of facilitating the servicing of user request for online content including dynamic content (Kuperman, ¶ 20).
Peng teaches receiving requests where a first portion of the plurality of HTTP requests are dynamic-type HTTP requests for dynamic-type resources to manipulate elements of the SPA webpage (col. 1:50-67, col. 2:1-55, request for dynamic content of webpage). Peng fails to explicitly disclose that the requests to manipulate elements of a SPA webpage are HTTP requests to manipulate “document object model (DOM)” elements of the SPA webpage. 
However, Kedar discloses receiving requests to manipulate elements of a SPA webpage are HTTP requests to manipulate document object model (DOM) elements of an SPA webpage. (col. 1:55-67, col. 2:1-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Kedar. The motivation to do so is that the teachings of Kedar would have been advantageous in terms of facilitating the manipulation of a web pages structure/content (Kedar, col. 2:20-30).





Regarding claim 2, 9, 16,
Peng fails to teach but McHugh teaches:
receiving, by one or more processing units, one or more further data frames from the server side of the web-based application via the communication channel, wherein respective HTTP responses to the selected some of the plurality of HTTP requests are encapsulated in the one or more further data frames (col 3:34-67, fig. 4, col. 5:1-10, receiving frames from server side). Motivation to include McHugh is the same as presented above.

Regarding claim 3, 10, 17,
Peng fails to teach but McHugh teaches:
de-encapsulating, by one or more processing units, the respective HTTP responses to the selected some of the plurality of HTTP requests from the one or more further data frames (col. 5:1-10). Motivation to include McHugh is the same as presented above.

Regarding claim 4, 11, 18,
Peng fails to teach but McHugh teaches:
sending, by one or more processing units, the respective HTTP responses to the client side of the web-based application as respective responses to the selected some of the plurality of HTTP requests (fig. 4, col. 5:1-10. Motivation to include McHugh is the same as presented above.

Regarding claim 5, 12, 19,
Peng fails to teach but McHugh teaches:
wherein the communication channel is established in response to an initialization process of an HTTP communication between the client side of the web-based application with the server side of the web-based application (col. 5:54-65); 

wherein the initialization process comprises: sending, by one or more processing units, a handshake HTTP request to the server side of the web-based application; and receiving, by one or more processing units, a response to the handshake HTTP request from the server side of the web-based application via the communication channel (col. 2:22-37, handshake request and response, HTTP). Motivation to include McHugh is the same as presented above.


Regarding claim 6, 13, 20,
Peng fails to teach wherein the selected some of the plurality of HTTP requests selected are dynamic-type HTTP requests, and the selected some of the plurality of HTTP requests are not static-type HTTP requests.
However, Mahyar teaches teach wherein the selected some of the plurality of HTTP requests selected are dynamic-type HTTP requests, and the selected some of the plurality of HTTP requests are not static-type HTTP requests (¶ 7-8, 11, 20, 28). Motivation to include Mahyar is the same as presented above.

Claims 8 and 15 are addressed by similar rationale as claim 1.


CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445